DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 10, filed 4/26/2021, with respect to the rejection(s) of amended claim(s) 1, 8 and 14 under Baronti have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baronti and Schaffner (US 2014/0242420 A1, hereafter Schaffner) as necessitated by the claim amendments.  Schaffner is relied upon for teaching disconnecting battery components in response to sensor signals as detailed in the claim rejections below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-10, 13-15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronti et al. (“Design of a Module Switch for Battery Pack Reconfiguration in High-Power Applications” 2012 IEEE International Symposium on Industrial Electronics, hereafter Baronti) in view of Schaffner et al. (US 2014/0242420 A1, hereafter Schaffner).
With regard to claim 1, Baronti teaches a battery pack comprising:
a plurality of lithium-ion battery cells [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3];
a disconnect mechanism (module bypass switch) operable in an operational position between a battery bus and the plurality of lithium-ion battery cells and a bypass position between the battery bus and a bus power pass through [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3]; and 
a battery management system (module management unit and pack management units) configured to: monitor battery pack performance; and responsive to detecting a triggering event in the battery pack performance (temperature, current and voltage), cause the disconnect mechanism to be in the bypass position [pg. 1330 paragraph 1, pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3].
Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and  sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the current signals [0006, 0009, 0014, 0038, 0040-0041].  It would have been obvious to one of ordinary skill in the art to use the disconnecting based on a current sensor signal of Schaffner with the battery pack of Baronti for the benefit of allowing for disconnection of cells with sensed over-currents [Schaffner 0040], when combined with the battery pack of Baronti this would result in over-current cells being in the bypass position.
With regard to claim 4, Baronti teaches detecting a thermal increase condition [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3].  Baronti does not explicitly teach disconnecting a battery pack due to a thermal increase condition.  However, in the same field of endeavor, Schaffner teaches a temperature sensor monitors the current of batteries and sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the temperature signals [0009, 0011, 0040, 0063-0064].  It would have been obvious to one of ordinary skill in the art to use the disconnecting based on a temperature sensor signal of Schaffner with the battery pack of Baronti for the benefit of allowing for disconnection of cells that are too hot [Schaffner 0040, 0064], when combined with the battery pack of Baronti this would result in over-current cells being in the bypass position.
With regard to claim 5, Baronti teaches detecting voltage and temperature and would therefore be capable of performing the claimed function [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3].
With regard to claim 6, Baronti teaches a solid state switch (MOSFET’s) [pg. 1332 paragraph 2]. 
With regard to claim 7, Baronti teaches a disconnect mechanism control (module management unit) configured to cause the disconnect mechanism to be in the operational position when energized and cause the disconnect mechanism to be in the bypass position when de-energized (two switches are used with one energized with the other de-energized) [pg. 1332 col. 1 paragraph 2-col. 2 paragraph 3, fig. 3].
With regard to claim 8, Baronti teaches a battery system comprising:

a battery pack connection configured to connect at least two of the battery packs in the plurality of battery packs in series (series connection) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 2, pg. 1334 col. 1 paragraph 1, fig. 1, fig. 3]; and
at least one disconnect mechanism associated with the respective battery pack in the plurality of battery packs (module bypass switch) operable in an operational position between the battery pack connect and the plurality of lithium-ion battery cells of the respective battery pack and a bypass position between the battery bus and a bus-power pass through [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3]; and 
a battery management system (module management unit and pack management units) configured to: monitor battery pack performance; and responsive to detecting a triggering event in the battery pack performance (temperature, current and voltage), cause the disconnect mechanism to be in the bypass position [pg. 1330 paragraph 1, pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3].
Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and  sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on 
With regard to claim 9, Baronti teaches a disconnect mechanism and bus-power pass through and teaches they are in communication with battery packs and battery pack connections [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3].  Baronti does not explicitly teach that the features are integrally formed, however this would be an obvious variant to one of ordinary skill in the art with an expectation that integrally they continue to perform the same function.  See MPEP 2144.04 V.
With regard to claim 10, Baronti teaches a disconnect mechanism control (module management unit) operably coupled to an associated one of the at least one disconnect mechanisms  and responsive to the triggering event, the at least one disconnect mechanism is configured to cause the disconnect mechanism to be in the operational position when energized and cause the disconnect mechanism to be in the bypass position when de-energized (two switches are used with one energized with the other de-energized) [pg. 1332 col. 1 paragraph 2-col. 2 paragraph 3, fig. 3].
With regard to claim 13, Baronti teaches a solid state switch (MOSFET’s) [pg. 1332 paragraph 2]. 
With regard to claim 14, Baronti teaches a plurality of battery packs (modules) with module management units that communicate with pack management units and each pack having a module bypass switch that may be switched based on triggering 
With regard to claim 15, Baronti teaches connecting cells in series to obtain desired voltages and teaches voltages may be over 1kV (which overlaps and obviates the claimed range) [pg. 1330 col. 1 paragraph 1].
With regard to claims 21 and 23, Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the current signals [0006, 0009, 0014, .

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronti and Schaffner as applied to claims 1, 4-10, 13-15, 21, and 23 above, and further in view of Takeyama et al. (US 2014/0186665 A1, hereafter Takeyama).
With regard to claim 16, Baronti teaches a battery system as detailed in the rejection of claim 8 above but does not explicitly teach that it configured to operate a propulsion system on an airplane and therefore necessarily possess any airplane specific structure therefor.  However, the use of batteries to power airplanes is well known in the art as evidenced by Takeyama [0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the battery system of Baronti with the airplane of Takeyama since it is known to be flexible and allow for bypassing battery modules while sustaining high currents and without degrading overall efficiency [Baronti abstract].

Claim 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baronti and Schaffner as applied to claims 1, 4-10, 13-15, 21, and 23 above, and further in view of Keates et al. (US 2017/0187078 A1, hereafter Keates).
With regard to claims 22 and 24, Baronti teaches a current sensor (module management unit and shunt resistor) [pg. 1331 col. 1 paragraph 4-col. 2 paragraph 1, fig. 1, fig. 3] but does not explicitly teach a current sensor that sends signals or disconnecting based on the current sensor signal.  However, in the same field of endeavor, Schaffner teaches a current sensor monitors the current of batteries and  sends signals to a battery management system (battery module processor) and teaches that batteries may be disconnected based on the current signals [0006, 0009, 0014, 0038, 0040-0041].  It would have been obvious to one of ordinary skill in the art to use the disconnecting based on a current sensor signal of Schaffner with the battery pack of Baronti for the benefit of allowing for disconnection of cells with sensed over-currents [Schaffner 0040], when combined with the battery pack of Baronti this would result in over-current cells being in the bypass position.
Schaffer teaches a voltage monitor and teaches disconnecting when voltage is too low [0035, 0040] but does not explicitly teach this is related to a short circuit.  However it is well known in the art as evidenced by Keates that short circuits can result in zero voltage [0042].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737.  The examiner can normally be reached on Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BRENT C THOMAS/Examiner, Art Unit 1724                                                                                                                                                                                                        
/MIRIAM STAGG/Supervisory Patent Examiner, Art Unit 1724